 
 
I 
111th CONGRESS
1st Session
H. R. 718 
IN THE HOUSE OF REPRESENTATIVES 
 
January 27, 2009 
Mr. Jones introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To reinstate the Interim Management Strategy governing off-road vehicle use in the Cape Hatteras National Seashore, North Carolina, pending the issuance of a final rule for off-road vehicle use by the National Park Service. 
 
 
1.Reinstatement of Interim Management StrategyAfter the date of the enactment of this Act, Cape Hatteras National Seashore shall be managed in accordance with the Interim Protected Species Management Strategy/Environmental Assessment issued by the National Park Service on June 13, 2007, for the Cape Hatteras National Seashore, North Carolina, until the National Park Service issues a special regulation and long-term off-road vehicle management plan for the use of Cape Hatteras National Seashore by the public.
2.Inapplicability of Consent DecreeThe April 30, 2008, consent decree filed in the United States District Court for the Eastern District of North Carolina regarding off-road vehicle use at Cape Hatteras National Seashore in North Carolina shall not apply after the date of the enactment of this Act. 
 
